EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Sebald on 02/09/2021.

The application has been amended as follows: 
Cancel claim 19 
Replace claim 18 (located in claims filed 02/03/2021) with:
[18.	(CURRENTLY AMENDED) A system for detecting an ionic analyte in an analyte solution, the system comprising: 
	a microfluidic channel having a first end and a second end;
	a flow controller unit to control a flow control device configured to inject at least one train of segments into the microfluidic channel and to circulate the at least one train of segments from the first end to the second end of the microfluidic channel, each of the at least one train of segments comprising: 
	segments of analyte solution having a volume Va;
	segments of sensing solution having a volume Vs, wherein each of the at least one train of segments is characterized by a ratio r = Vs/Va, each segment of analyte solution being in surface contact with at least one contacting segment of sensing solution; and
in communication with the flow controller unit 
	an ionic additive providing electroneutrality in the sensing solution; 
	an ion-selective ionophore able to reversibly bind the ionic analyte; and 
	a chromoionophore for providing the response of the chemical indicator based on the binding of the ionic analyte and the ion-selective ionophore; 
	a processor for determining the concentration of the ionic analyte in the analyte solution based on the response;
	wherein the sensing solution is a liquid in which the chemical indicator is solubilized;
	wherein each one of the segments from the at least one train of segments is a discrete amount of liquid provided in the microfluidic channel; and
wherein a reversible chemical exchange occurs in the microfluidic channel between the ionic analyte of each segment of analyte solution and the chemical indicator of the at least one contacting segment of sensing solution during the circulation of the at least one train of segments;
wherein the sensing solution is immiscible with the analyte solution so that the analyte solution and the sensing solution cannot completely mix or blend to form a homogeneous substance, while allowing for traces of the analyte solution to be soluble in the sensing solution and conversely.]


DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and arguments/remarks filed on 02/03/2021 have been entered and fully considered.
Instant claims 1 and 17-18 have been amended currently.
Instant claims 11-12 and 19-20 have been cancelled currently.
Instant claim 21 is newly added currently.
In view of applicant’s current amendment, the previous rejections under 35 USC 112.
Currently, instant claims 1-10, 13-18, and 21 are pending.

Allowable Subject Matter
Claims 1-10, 13-18, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:  The instant claims recite methods and systems for detecting an ionic analyte in an analyte solution, wherein an immiscible sensing solution cannot completely mix or blend with an analyte solution though the two solutions combine into a singular mixture or homogeneous solution.  The instant claims go onto further recite a system comprising a microfluidic fluidic channel that employs a fluid control device in order to flow trains of segments comprising several components like ionic additives, ion-selective ionophores, and chromoionophores (all forming a chemical indicator) for analysis.  Previous references, Caron et al. and Caron* et al., coming from the applicant disclose a similar invention; however, the new invention employs a homogeneous mixture of solutions that do not completely dissolve to form new chemical solution.  This newly employed mixture is seen as a new change to the past inventions of the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553.  The examiner can normally be reached on Mon. - Fri.; approx. 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797